PER CURIAM.
The appellant challenges the summary denial of his motion for post-conviction relief from a conviction for second degree murder. The appellant alleged ineffective assistance of counsel in failing to investigate and counsel appellant on his one viable defense and failing to advise him properly on the sentencing guidelines. Had counsel adequately informed him on these issues, appellant claims, he would have never agreed to plead guilty and accept the 40-year sentence rendered. We cannot conclude that the grounds alleged are legally insufficient on their face. See Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985). Therefore, we remand this cause for attachment of portions of the record showing appellant is not entitled to relief or for an evidentiary hearing on the issue.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.